50 So. 3d 290 (2010)
Ashley NERO, et al.
v.
Andrew RICHARD, et al.
Nos. 10-411, 10-409, 10-410.
Court of Appeal of Louisiana, Third Circuit.
November 3, 2010.
*291 Michael W. Campbell, Caffery, Oubre, Campbell & Garrison, L.L.P., Lafayette, LA, for Defendant/Appellee, Robert Brasseaux, Jr.
Peter Forrestt Caviness, Dauzat, Falgoust, Caviness & Bienvenu, Opelousas, LA, for Defendant/Appellee, Louisiana Farm Bureau Casualty Ins. Co.
Edward O. Taulbee IV, Max Michael Menard, Taulbee & Associates, Lafayette, LA, for Defendants/Appellees, Louisiana Farm Bureau Mutual Insurance Co. and Louisiana Farm Bureau Casualty Ins. Co.
Jeffery F. Speer, Julian Louis Gibbens, III, Doucet & Speer, Lafayette, LA, for Plaintiffs/Appellants, Susan Richard, Jenna Richard and Andrew Richard.
Christopher Shannon Hardy, Penny & Hardy, Lafayette, LA, for Defendants/Appellees, Allstate Insurance Company and Andrew Richard.
Scott A. Stefanski, Edwards, Stefanski & Zaunbrecher, Crowley, LA, for Plaintiff/Appellant, Ashley Nero.
J. Bradley Duhe, Ottinger Hebert, L.L.C., Lafayette, LA, for Plaintiffs/Appellees, Michelle Matlock and Steven R. Matlock.
Tracey A. Biagas-Hill, Sean P. Rabalais, Attorneys at Law, Lafayette, LA, for Defendants/Appellees, Allstate Insurance Company and Encompass Insurance.
Court composed of Oswald A. Decuir, J. David Painter, and Shannon J. Gremillion, Judges.
GREMILLION, Judge.
This case is consolidated with 10-409 and 10-410. For the reasons set forth in Richard v. Brasseaux, 10-409 (La.App. 3 Cir.11/3/10), 2010 WL 4320424, 50 So. 3d 282, the judgment of the trial court is affirmed.
AFFIRMED.